DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Information Disclosure Statement
The information disclosure statement filed 10/26/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but unless noted on form PTO-892, the information referred to therein has not been considered.

Drawings
The drawings are replete with objectionable matters, some non-limiting examples include the following:
1) The specification explains that there is YELLOW highlighting in the drawings, this can be seen as recited on page 4 of the specification - not only is this yellow highlighting not shown in the drawings, it should be noted that color drawings are not ordinarily permitted and that only on rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s) [these are non-limiting examples]:
In Claim 1 for example, it recites “A device” yet the specification does not provide a reference character referring to a device shown in the drawings.  Similarly claim 1 goes on to recite “system and invention” yet there is no reference character for each of these terms “system” and “invention” in the specification referring to the reference characters which should be in the drawings.  In other words, the specification should provide reference characters for each of the claimed “device”, “system” and “invention” such that each reference character is provided in the drawings to refer to said claimed terms.  Furthermore, if these are intended to be the same device, clarification should be provided in the specification and the claims to overcome requiring each element as having a reference character. No new matter should be entered.
3) The drawings improperly use brackets or parentheses, for example, in fig.’s 1 and 2 “(Glider)” is improper, similarly in fig. 3 “(carrier)” is improper.  These are non-limiting examples.  See MPEP 1.84(p)(1)
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

4) The drawings fail to provide lead lines or arrows as required by the MPEP, as some non-limiting examples, in fig. 6 the term “CEILING” is missing a lead line, also in fig. 9 the term “PF124” is missing a lead line along with many other terms throughout the drawings.  See MPEP 1.84(q):
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. 
	Above provides non-limiting examples, the applicant(s) must find and correct all drawing informalities. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claims 1, 2, and 10-13 are objected to because of the following informalities: 

Claim 1 recites “A device, system, and invention”. It would improve readability if only one were recited, and would enhance the understandability of the claims if a descriptor were added. For example, “A panel system”.

Claim 2 contains a typographical error. “plyvinyl” should read “polyvinyl”.
Appropriate correction is required.

Claims 10 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claims 12 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claims 12, and 13 recite “The device, system, and invention”. It would improve readability if only one were recited, and would enhance the understandability of the claims if a descriptor were added. For example, “The panel system”.

	Claim 13 contains the limitation “to be attached to either a headrail, or alternative, a vertically running track,”. This is grammatically incorrect. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, in line 4, the term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claims 1-12, the term "may" renders the claim(s) indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention, as a result, the scope of claim does not narrow it’s parent claim which improper.  
	
Further regarding claims 2-11, as claimed, it is unclear as to whether the claims incorporate all limitations from which they depend, as it appears that claims 2 and 3 only further limit the track, claim 4 appears to only further limit the suspension rods, claim 5 the gliders, claims 6, 7, 8, 10, and 11 the panels, and claim 9 the carrier. Please clarify.

	Further regarding claim 4, as claimed, claim 4 appears to only further limit the suspension rods, which are not required by claim 1. This renders the claim indefinite. Please amend for clarity.

Regarding claims 6 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, the claim limitation “apparatus attached at the bottom of the panel to hold it in place” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the clause “may be a standard weight for gravitational pull, floor mount, inverted suspension rods, free-standing, or tension wires” adds the necessary structure to avoid interpretation under 35 U.S.C 112(f).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that, when referring to the specification, it fails to particularly point out what is included or excluded by the claim language.  Specifically, the claimed phrase “according to the invention herein” found in lines 2-3 of claim 11 and “as specified in the invention” as recited in the final line of claim 12; therefore, this is unclear and it is an omnibus type claim.

Claim 13 ends with a semicolon and therefore is open-ended which is indefinite.  Claims must end in a period “.”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claims 2-12.
The use of the term “may” renders the limitations following the term optional, thereby failing to limit the claim(s) from which they depend.  

Further regarding claims 2-11.
Claims 2-11 fail to include all limitations of the claim(s) from which they depend, as it appears that claims 2 and 3 only further limit the track, claim 4 appears to only further limit the suspension rods, claim 5 the gliders, claims 6, 7, 8, 10, and 11 the panels, and claim 9 the carrier.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2006/0249260 A1 – Nien.

Regarding Claim 1. 
Nien discloses a device, system and invention comprised of a 
(a) a track (31, fig 7), which is mounted by way of surface mount, recessed (Track 31 is recessed into headrail 30, see fig 7), drop ceiling suspension, free-hanging, tension, or suspension rods; 
(b) customizable and unique gliders (40, fig 7); 
(c) a customizable carrier (50, fig 7) designed to serve as a carriage for the gliders; 
(d) a panel system (70, fig 7) made using any type of solid (Shade material shown is not a liquid, gas, or plasma), soft or textile fabric, 
(e) attached using a specific fastener (80, fig 7), and 
(f) which may be held in place using weight (See bottom rail in fig 7) for gravitational pull, floor mount, free-standing, or tension wires.

Regarding Claim 2-12.
Claims 2-12 fail to further limit claim 1, as outlined above. Therefore, all limitations of claims 2-12 are disclosed by Nien as outlined in the rejection of claim 1.

Regarding Claim 13. 
Nien discloses all limitations set forth in Claims 1 through 11.
Furthermore, Nien discloses attachment to either a headrail (30, fig 7), or alternative, a vertically running track, perpendicular to the headrail, designed for room dividers or window treatments, whether motorized or non- motorized;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US-5109910-A – Tortorella
US-3883924-A – Grabman
US-5713407-A – Judkins
US-4102007-A – Janson
US-3916975-A – Lawson

The above disclose similar curtain track systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634